DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 20-23 and 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 5, 2021.
Applicant's election with traverse of Species A in the reply filed on April 5, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden between the listed and that the Species of B is not mutually exclusive from Species A and C-D.  This is not found persuasive because the species require a different field of search (e.g., employing different search queries) and the prior art applicable to one species would not likely be applicable to another species.  Furthermore, the species are undoubtedly mutually exclusive as the cooling system via air/water lumens as described on page 24, lines 12-20 is not disclosed as being implemented in any of the heat sinks shown in Figs 31-33.   Rather, lines 12-14 explicitly recites “In yet another embodiment of the invention, the imaging devices at the distal end of the endoscope can be cooled by air or water passed through a lumen to the end of the endoscope and vented outside the body” and lines 16-18 recite “Alternatively, the endoscope may include a water delivery lumen that delivers water to a heat exchanger at the distal tip” which defines the fluid flow embodiments as alternate  . 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both bored holes and flush port (See Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claims 15 recites “at least on fluid channel” which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 102

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-17, 19 and 24-27 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent No. 4,895,138 to Yabe.  
In regard to claim 15, Yabe discloses a medical device configured for insertion into a patient, the medical device comprising: a shaft 7; one or more fluid channels 19 extending through the shaft (See Fig. 2); and a distal tip 11, the distal tip comprising: one or more electronic components 15, 34; and a heat sink 11/51 including a base holding the one or more electronic components, and at least one fluid channel extending proximate to the base (See Fig. 2 and Col. 2, Lines 23-57 and Col. 3, Lines 14-67).  
In regard to claim 16, Yabe discloses a medical device, wherein the base extends transverse to a distal face of the distal tip (See Fig. 2).
In regard to claim 17, Yabe discloses a medical device, wherein the heatsink is made of a heat dissipating material and/or a biocompatible metal (See Col. 2, Lines 23-57 and Col. 3, Lines 14-67).  
In regard to claim 19, Yabe discloses a medical device, wherein the one or more electronic components include one or more light emitting diodes (LEDs) and/or one or more image sensors (See Col. 3, Lines 6-67).
In regard to claim 24, Yabe discloses a medical device, wherein the distal tip further comprises a cap 11a configured to cover a distal end portion of the heatsink (See Fig. 2 and Col. 2, Lines 23-57).
In regard to claim 25, Yabe discloses a medical device, wherein the heatsink is cylindrical, and the base extends proximally from a distalmost end of the heatsink (See Fig. 2).
In regard to claim 26, Yabe discloses a medical device, wherein the heat sink includes an opening at a distalmost end of the heatsink, and wherein the base extends proximally from the opening (See Fig. 2 and Col. 3, Lines 14-67).  
In regard to claim 27, Yabe discloses a medical device, wherein the base forms a portion of a first channel, and wherein the one or more electronic components are positioned within the first channel (See Fig. 2 and Col. 3, Lines 14-67).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-19 and 24-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,796,939 to Hirata et al. in view of U.S. Patent No. 5,647,840 to D’Amelio et al.  
In regard to claim 15, Hirata et al. disclose a medical device configured for insertion into a patient, the medical device comprising: a shaft 203; and a distal tip 202, the distal tip comprising: one or more electronic components 21, 23; and a heat sink 254 including a base holding the one or more electronic components (See Figs. 21 and 25-26 and Col. 18, Lines 25-64).  Hirata et al. are silent with respect to the shaft comprising one or more fluid channels extending through the shaft and proximate the base of the heat sink.  D’Amelio et al. teach of an analogous endoscopic device comprising a fluid lumen and nozzle for clearing the distal lens of the endoscope (see Figs. 2-4 and Col. 12, Lines 31-55).   It would have been obvious to one skilled in the art at the time invention was filed to provide a fluid lumen with in the endoscope of Hirata et al. to ensure a clear viewing field by washing debris away from the distal lens of the endoscope as taught by D’Amelio et al.  
In regard to claim 16, Hirata et al. disclose a medical device, wherein the base extends transverse to a distal face of the distal tip (See Figs. 21 and 25-26).  
In regard to claim 17, Hirata et al. disclose a medical device, wherein the heatsink is made of a heat dissipating material and/or a biocompatible metal (See Figs. 21 and 25-26 and Col. 18, Lines 25-64).  
In regard to claim 18, Hirata et al. disclose a medical device, wherein the one or more electronic components are mounted to the base via thermal conductive adhesive (See Figs. 21 and 25-26 and Col. 18, Lines 25-64).    Likewise, D’Amelio et al. teach of using a thermal conductive adhesive to secure components within the distal end of an endoscope (see Col. 11, Lines 56-67).  
In regard to claim 19, Hirata et al. disclose a medical device, wherein the one or more electronic components include one or more light emitting diodes (LEDs) and/or one or more image sensors (See Figs. 21 and 25-26 and Col. 18, Lines 25-64).  
In regard to claim 24, Hirata et al. disclose a medical device, wherein the distal tip further comprises a cap 235/236 configured to cover a distal end portion of the heatsink (See Fig. 21).
In regard to claim 25, Hirata et al. disclose a medical device, wherein the heatsink is cylindrical, and the base extends proximally from a distalmost end of the heatsink (See Figs. 21 and 25-26).  
In regard to claim 26, Hirata et al. disclose a medical device, wherein the heat sink includes an opening at a distalmost end of the heatsink, and wherein the base extends proximally from the opening (See Figs. 21 and 25-26).  
In regard to claim 27, Hirata et al. disclose a medical device, wherein the base forms a portion of a first channel, and wherein the one or more electronic components are positioned within the first channel (See Figs. 21 and 25-26).  
Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        4/7/2021